DETAILED ACTION
The amendment filed on 1-19-2021 is acknowledged. Claims 107, 112 and 117 have been amended. Claims 103, 105-107, 109, 112-113, 115, and 117-122 are pending. Claims 103, 105-106 and 119-122 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 107, 109, 112-113, 115 and 117-118 are currently under examination. 

Claim Rejections Withdrawn
	The rejection of claims 107, 113 and 115-117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment thereto.
The rejection of claim 112 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the being dependent on a canceled claim is withdrawn in light of the amendment thereto.
The rejection of claim 117 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the being dependent on a canceled claim is withdrawn in light of the amendment thereto.




Claim Rejections Maintained
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 107, 109, 112-113, 115 and 117-118 under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (WO 2009/104074 – IDS filed on 10-17-2016) is maintained for reasons of record. 


Applicant argues:
1.  Correct formylation as required by the instant claims only occurs when the formyltransferase of SEQ ID NO:2 is co-expressed.
2.  The bioconjugates of the instant claims have the characteristics of being formylated and have a saccharide linked to an asparagine residues in a D/E-X-N-X-S/T consensus sequence.
3.  Contrary to the Examiner’s assertion, a formyltransferase native in E. coli would not be able to correctly formylate pseudomonas O-antigens. 

	Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Points 1 and 3, claim 107 constitutes a product-by-process claim. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972). Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant’s composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). Claim 107 does not require that the formyltransferase of SEQ ID NO:2 be expressed. Moreover, no glycosylation pattern is required by any of the instant claims. The instant claims merely require that the claimed bioconjugate comprise a Pseudomonas aeruginosa O6 antigen linked to a carrier protein wherein the O antigen is formylated. Fernandez et al. encompasses bioconjugates comprising O-antigens from one or more strains of Shigella, E. coli or Pseudomonas aeruginosa (see page 3, Table 1 and Claim 1 for example). Moreover, Applicant is reminded that claim 107 is not limited to the formyltransferase of SEQ ID NO:2 and that claim 109 merely requires that the O-antigen be formylated. Given, Fernandez et al. disclose the expression of their conjugates in gram negative bacteria (e.g. E. coli) and that gram negative bacteria comprise N-formylated sugars in their O antigens they would necessarily possess the enzymes to formylate a conjugate comprising Pseudomonas aeruginosa serotype O11 antigen and a carrier protein generally, and if said conjugate was expressed in Pseudomonas aeruginosa serotype 06 (which is an alternative encompassed by the disclosure of Fernandez et al.) the host cell would necessarily have a wild-type glycosylation pattern.
In response to applicant's argument that the references fail to show certain features of applicant’s invention (Point 2), it is noted that the features upon which applicant relies (i.e., bioconjugates have a saccharide linked to an asparagine residues in a D/E-X-N-X-S/T consensus sequence) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

As outlined previously, Fernandez et al. disclose vaccine conjugates comprising Pseudomonas aeruginosa serotype O11 antigen and a carrier protein with the sequence D/E-X-N-Z-ST, wherein X and Z may be any natural amino acid other than proline (see page 3 and Table 1 on page 34). Fernandez et al. further discloses that their conjugates can be expressed in a multitude of gram negative bacteria such as E. coli, Pseudomonas ssp. (see pages 17 and 21 for example).
Fernandez et al. differs from the instant invention in that they don’t explicitly disclose the use of Pseudomonas aeruginosa serotype O6 antigen.
The KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Fernandez et al. demonstrates the effective use of Pseudomonas aeruginosa antigens generally, and the antigens of the various Pseudomonas aeruginosa serotype antigens are well established in the art, the mucosal the use of a Pseudomonas aeruginosa serotype O6 antigen well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met. 
Moreover, with regard to claims 112-113 and 118, given that the polysaccharides of Fernandez et al. are “from Pseudomonas aeruginosa serotype O6”, they would necessarily have glycosylation patterns recited in said claims.

New Grounds of Rejection
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 107, 109, 112-113, 115 and 117-118 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 107 is rendered vague and indefinite by the use of the phrase “…if the polypeptide is (a) or (b)…”. It is unclear what is meant to be engendered by said phrase as there is no previous reference to either “(a)” or “(b)” in the claim. As written it is impossible to determine the metes and bounds of the claimed invention.
Claim 112 recites the limitation "the O6 antigen" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 117 recites the limitation "the O6 antigen" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 113 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim limits the antigen to the Pseudomonas aeruginosa serotype O6 antigen.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 115 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim limits the antigen to the Pseudomonas aeruginosa serotype O6 antigen.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 117 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The independent claim limits the antigen to the Pseudomonas aeruginosa serotype O6 antigen.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        April 27, 2021